It is a special honour for me to address the General Assembly on behalf of Singapore, a tiny island city-State that is sometimes referred to as a tiny red dot.
The United Nations is essential for our survival and prosperity, as it is in particular for all small States. We are usually on the receiving end of the decisions and actions of large Powers. Fortunately, the General Assembly affirms the principle that all nations, large or small, rich or poor, have an equal stake and an equal right to participate in shaping the discourse on global issues.
The year 2016 has been a year of increased uncertainty and volatility. We have seen sluggish growth and poor job creation in the major economies, which have been accompanied by growing xenophobia and disillusionment with mainstream politics. We have witnessed rising nationalism, populism and protectionism, which have clouded the political discourse and confounded electoral outcomes everywhere. The conflicts in Syria, Yemen and Libya continue unabated, with serious repercussions beyond the region, including causing unprecedented flows of refugees. Terrorism remains a clear and present threat to international peace and security, which has been amplified by social media, and has been used so skilfully by the Islamic State in Iraq and the Sham (ISIS) and other terrorist groups to spread radical ideas and promote violent extremism.
South-East Asia, the region where I come from, has also become a fertile recruiting ground for ISIS.
In fact, we know that more than 1,000 men and women, including some Singaporeans, have gone to the Middle East to fight for ISIS. Those people have been indoctrinated with extremist ideology, trained with combat skills and killed people — and everyone knows that it is always easier to kill the second time around. They will further pose a significant risk as they seek to promote violence at home, overthrow legitimate Governments and establish a caliphate in South-East Asia. Singapore is committed to working with its friends and partners to address the threat of violent extremism and terrorism by exchanging intelligence and sharing our own experience with deradicalization programmes.
While that is taking place, we also recall the Ebola virus epidemic in 2014 and the current zika infections. They are stark reminders that global health remains a concern. We all need to work with the World Health Organization to keep our countries safe, while remaining open, connected and functioning.
In an uncertain world, small States like Singapore will have to work that much harder just to stay afloat. Small boats on a rough sea are much more likely to be tossed and overturned than a large tanker with heavy ballast. For our survival and our prosperity, small States have to stay open and connected to the world. But, by definition, our very openness makes us vulnerable to external shocks and threats. Small States like ours do not have the option of retreating inwards or opting out of the global system.
It is a reality that the world will become more and more interdependent. In such an environment, no country can succeed on its own, even if a country is not an island State like mine. To achieve global security and prosperity, we need to work with one another to seek win-win outcomes. I realize that, inevitably, there will be competition and rivalry between States, especially among the major Powers. But I want to make this point: relations between States need not be a zero-sum game. All countries benefit when there is peace and stability, and that is essential for building partnerships and economic cooperation everywhere.
Three elements are crucial for the survival and prosperity of small States: first, a rules-based multilateral world order; secondly, international partnership and cooperation; and, thirdly, sustainable development. Allow me to elaborate.
On the first point, a rules-based multilateral system enables all States to deal with each other in a fair, transparent and predictable manner. The United Nations represents an international world order based on rules, norms and principles. We emphatically reject the notion that might is right. That is why small States are often the strongest proponents of the United Nations. For us, the United Nations represents a rules-based international order, and we believe that is a precondition for our very existence as independent, sovereign States.
The second essential element is international partnership and cooperation. Some of the most significant challenges of our time are transnational in nature. Examples include global economic growth, climate change, epidemics and terrorism. Therein lies the importance of the United Nations.
The recent successful conclusion of the Paris Agreement on Climate Change last November was a good example of how countries around the world could come together to solve a problem posed to the global commons. That the Paris Agreement will likely enter into force less than seven months after it was opened for signature is a confidence-booster for the United Nations system. Singapore is proud to have played its part by actively participating in negotiations and to have been part of the early wave of countries that deposited their instruments of ratification at the high-level event on the entry into force of the Paris Agreement on Climate Change on 21 September this year.
A collective voice for small States speaks louder, and our collective action has been an effective catalyst for change at the United Nations and globally. I am pleased to note that, under the chairmanships of Grenada, Nauru and now Maldives, the Alliance of Small Island States played a catalytic role during the climate-change negotiations. Similarly, the Forum of Small States brings together 107 member States to exchange ideas and support each other in our common concerns. The Global Governance Group, also known as the 3-G, provides a platform for approximately 30 small and medium-sized countries to exchange views on global governance and contribute to the discussions of the Group of 20 (G-20). The 3-G has helped to channel the views of a broad range of countries to the G-20 presidency, thereby making the G-20 process more inclusive.
The third important element for the survival and prosperity of small States is sustainable development. Singapore believes that there are two key prerequisites for the successful implementation of the 2030 Agenda for Sustainable Development.
The first prerequisite is the rule of law. I made the point earlier that, at the international level, a rules- based system is essential for all States, especially small States, in order for us to cooperate and to safeguard our rights. But a commitment to the rule of law at the domestic level is equally important. Without good governance, transparency, strong institutions and a clear legal framework, development can neither be sustainable nor benefit ordinary people.
The second prerequisite in that context is international partnerships. The Sustainable Development Goals (SDGs) can be achieved only through collaboration and partnership. Multilateral processes, such as the third United Nations Conference on Housing and Sustainable Urban Development (Habitat III), to be held in Ecuador in October, are important avenues to help advance the SDGs, especially SDG 11. The draft new urban agenda to be adopted by the Habitat III Conference will highlight the link between urbanization and sustainable development and provide a framework for cities and Governments around the world to collaborate and find sustainable solutions.
Another important issue that requires cooperation involves the sustainable management of our forests, the prevention of land degradation and the loss of biodiversity form. This issue is addressed by SDG 15 in the 2030 Agenda. In South-East Asia, transboundary haze from forest and peatland fires started by human beings have impaired the health of millions of people, compromised the safety of aircraft navigation, damaged our regional economies and accelerated climate change. The Association of Southeast Asian Nations (ASEAN) adopted a road map to achieve what we hope will be a haze-free ASEAN by 2020. We need to strengthen partnerships among Governments, the private sector, civil-society organizations and other important stakeholders with a view to addressing the root of the problem. That is a long-term challenge that requires sustained attention and continued collaboration among countries in our region and beyond.
Developing countries need international support and assistance in implementing the 2030 Agenda for Sustainable Development. Singapore is fully committed to helping other developing countries build capacity and enhance human capital, and I declare this on behalf of a country that has only human resources and human capital to offer.
Since 1992, the Singapore Cooperation Programme has provided training to more than 100,000 officials from other developing countries. Last year, in a statement made at the United Nations Summit for the adoption of the post-2015 development agenda, we launched from this rostrum (see A/70/PV.10) a new sustainable development programme through which we are working with such United Nations agencies as the United Nations Development Programme, UN-Water and UN-Habitat to support fellow developing countries in implementing the 2030 Agenda for Sustainable Development. Singapore has also tailored training programmes for small island developing States in areas including sustainable development, climate change and public governance.
Small States make up more than half of the States Members of the United Nations. To quote Secretary- General Ban Ki-moon’s statement at the twentieth anniversary of the Forum of Small States, in 2012,
“Being small does not mean the absence of big ideas”.
The Secretary-General has been a strong supporter of small States, and we thank him for his leadership and support. I think we should also recognize the important contributions he has made to sustainable development and climate change during his two terms as Secretary-General.
In conclusion, let me say that small States, despite our size, have made significant contributions to the international community. We have helped to build consensus and find solutions to key global issues, including climate change. Small States can play an even greater role, provided we work together. Ultimately, small States need the United Nations to create the framework for building partnerships, promoting mutual development and pursuing peace and security within a rules-based multilateral system.
